Citation Nr: 1714585	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-09 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for sleep apnea; and from a July 2011 rating decision, which denied service connection for a stomach disorder.

In February 2016, the Veteran was afforded his requested Board hearing before the undersigned at the RO (Travel Board hearing).  A transcript is associated with the claims file.  

In April 2016, the Board remanded the appeal for further development.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has a stomach disorder that is related to his military service.



CONCLUSION OF LAW

The criteria for service connection for a stomach disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records (STRs) reflect treatment for stomach pain and cramping.  See March 26, 1984 STR (complaints of stomach cramps on and off for one month); April 3, 1985 STR (complaints of stomach cramping); June 25, 1985 STR (complaints of stomach pains); and November 26, 1985 STR (reflecting a confusing history of intermittent abdominal pains which may or may not be relieved by Tagamet, and an assessment of "irritable bowel syndrome?").  In May 1984, the Veteran received emergency treatment for epigastric pain which he had suffered for the past for months and for which he had received a diagnosis of abdominal pain of unknown etiology.  In a September 1986 Medical Health Questionnaire, the Veteran stated that he had received treatment for a stomach condition but had stopped taking medication for the condition in January that year.

Post-service treatment records show ongoing treatment for gastrointestinal issues.  An August 1994 private treatment record showed treatment for gastritis, and VA treatment records noted a medical history of peptic ulcer disease (PUD) and treatment of H. pylori in 1999.  Additionally, VA treatment records reflect that the Veteran's PUD has been managed with the medication Omeprazole. 

In February 2011, the Veteran underwent VA gastrointestinal examination, during which he reported that he had had a stomach condition since service.  He described symptoms of intermittent stomach pain, nausea, and vomiting occurring weekly, which are treated with Omeprazole.  The examiner diagnosed the Veteran with status post PUD with abdominal pain, concluding that it was less likely as not that such condition was related to service because the "11 year time gap" from 1999 (when the Veteran was noted to have a history of PUD and H. pylori) to the date of the examination "did not establish a longitudinal trend of subjective complaints and objective findings."

At a February 2016 Board hearing, the Veteran testified credibly that he had experienced, or received treatment for, stomach problems since active duty service until the present.

In May 2016, another VA medical opinion was obtained, in which a separate examiner found that it was less likely as not that the Veteran's stomach condition was related to service because, among other things, the Veteran was not diagnosed with PUD until years after service and did not currently have an active diagnosis of PUD, explaining that an "S/P diagnosis is not a diagnosis for C & P purposes."

Also of record is an August 2016 medical opinion from the Veteran's VA primary care physician, who had treated the veteran since September 2015.  The physician observed that the Veteran had had a longstanding history of underlying acid reflux disease (GERD), which was currently managed with medication.  After reviewing all of the Veteran's pertinent military records, clinical notes, laboratory test results, and imaging studies; the physician noted multiple military clinic notes suggesting that the Veteran had recurrent issues with acid reflux, gastritis, upper abdominal pain, gas, bloating, and more, noting also that the Veteran had no history of such symptoms prior to military service.  Accordingly, the examiner concluded that the Veteran more likely than not suffered from acid reflux disease during and after his military service.

The February 2011 VA examination and May 2016 VA medical opinion are of less probative value than the August 2016 private medical opinion because the February 2011 and May 2016 VA examiners did not fully address the Veteran's gastrointestinal symptoms in service and his continued complaints of, and treatment for, a gastrointestinal condition post-service.

In weighing the medical evidence, the Board notes that there are conflicting nexus opinions of varying probative value concerning the relationship between the Veteran's stomach condition and his active duty service.  Weighing the probative values of these opinions, both for and against service connection, the Board finds that the evidence is at least in equipoise.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and grants service connection for a stomach condition.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a stomach disorder is granted.


REMAND

In April 2016, the Board remanded the appeal to, inter alia, obtain a VA medical opinion concerning the Veteran's sleep apnea claim.  The remand directive specifically asked the examiner to address the statements and testimony of the Veteran, his sister, his mother, and a fellow serviceman and to address a July 2007 private medical opinion finding a nexus between the Veteran's sleep apnea and active duty service.  

In May 2016, the AOJ obtained a VA medical opinion in which the examiner concluded that it was less likely as not that sleep apnea was related to service.  The examiner did not discuss all the evidence mentioned in the remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the VA clinician who authored the May 2016 VA medical opinion regarding the Veteran's currently diagnosed sleep apnea.  If deemed necessary, arrange for the Veteran to undergo appropriate VA examination to determine the etiology of the sleep apnea.  The claims file must be provided to the examiner for review. 

Following a review of the claims folder, the examiner should address whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service.  

In so answering, the examiner should address the following:
* STRs showing the Veteran's weight gain in service;
* the credible statements and testimony from the Veteran, his sister, his mother, and a fellow serviceman that the Veteran did not snore prior to service, began to snore in service, and continued to snore after service; and
* the July 2007 private medical opinion of record regarding the etiology of the Veteran's sleep apnea.

The examiner should specifically opine whether, if accepted as true, the reports of the Veteran, his sister, mother and fellow service member would be sufficient to show that sleep apnea had its onset in service or is otherwise related to service.  In other words, determine whether the Veteran's snoring could have been a manifestation of sleep apnea.

The examiner should also comment on whether there is any medical reason for rejecting these reports.  The absence of supporting medical records is not a sufficient reason to reject the lay reports; unless the existence of such records would be medically expected.

All opinions should be supported by clear reasons. 

If it is not possible to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the needed opinion is beyond the scope of current medical knowledge, or there is missing evidence that would permit the needed opinion to be provided.  The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


